Citation Nr: 1520238	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-14 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for the cyst of the right epididymis, residual scars post excision of cyst, recurrent.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to July 1992.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in June 2010.  The RO issued a Statement of the Case (SOC) in April 2011.  In May 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Board notes that additional medical evidence was submitted after the February 2012 Supplemental SOC (SSOC), and no waiver from the Veteran was received.  However, these records do not contain any medical evidence pertaining to the Veteran's epididymis.  As such, the records are in no way pertinent or relevant to the claim adjudicated.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDING OF FACT

Throughout the appeal, the Veteran's cyst of the right epididymis, residual scars post excision of cyst, recurrent, has been manifested by pain and tenderness.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no higher, for the cyst of the right epididymis, residual scars post excision of cyst, recurrent, are met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7804, 7819 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of the Veteran's increased rating claim, a letter dated in November 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2014) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2014).  The evidence of record does not suggest that the Veteran's epididymis has worsened since the last VA examination in November 2011.  Consequently, another examination to evaluate the severity of this disability is not warranted because there is sufficient evidence already of record to fairly decide this claim insofar as assessing the severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of January 1993 granted service connection for the Veteran's epididymis.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 0 percent (noncompensable) evaluation for his epididymis under 38 C.F.R. § 4.118, DC 7819.  He seeks a compensable disability rating.

Under DC 7819, benign skin neoplasms are to be rated as disfigurement of the head, face, or neck, scars, or impairment of function.  38 C.F.R. § 4.118.

Initially, the Board notes that the Veteran's scar from his cyst epididymis removal is not located on his head, face, or neck.  Thus, DC 7800 for disfigurement of the head, face, or neck does not apply.  38 C.F.R. § 4.118.

Regarding scars, DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep and linear.  Scars, other than the head, face, or neck, that are deep and nonlinear, and result in an area or areas of at least 6 square inches (39 square (sq.) centimeters (cm.) but less than 12 square inches (77 sq. cm.), are rated 10 percent disabling.  Scars, other than the head, face, or neck, that are deep and nonlinear, and result in an area or areas exceeding 72 square inches (465 sq. cm.), are rated 30 percent disabling.  Scars, other than the head, face, or neck, that are deep and nonlinear, and result in an area or areas exceeding 144 square inches (929 sq.cm.), are rated 40 percent disabling.  A 40 percent rating is the highest schedular disability rating available under this code.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25 (2014).  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  A 10 percent rating is the maximum schedular rating available under this code.  38 C.F.R. § 4.118.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.
DC 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7891, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118. 

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under DCs 7800-04 under an appropriate DC.  38 C.F.R. § 4.118.

In the aforementioned regulations, VA incorrectly stated the applicability date in the preamble and in the first sentence of the introductory paragraph of 38 C.F.R. 
§ 4.118.  Thus, during the course of this appeal, in 2012, VA issued regulations to fix the applicability date.  Specifically, the Applicability Date section was revised to read as follows:  

This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.  However, a veteran whose scars were rated by VA under a prior version of diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 C.F.R. § 4.118, as in effect prior to the effective date of this rule, may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates, 38 C.F.R. § 3.400, etc.

The introductory language to 38 C.F.R. § 4.118 was revised to read as follows:
A veteran whose scars were rated by VA under a prior version of diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805, as in effect before October 23, 2008, may request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.

DC 7819 also refers the rater to rate the disability under impairment of function.  In this regard, epididymis would be rated under 38 C.F.R. § 4.115b, DC 7525.  DC 7525 refers to epididymo-orchitis, chronic only, and instructs the rater to rate as urinary tract infection.  Id.  Under 38 C.F.R. § 4.115a, urinary tract infection warrants a 10 percent rating for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  A higher 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.  Additionally, DC 7523 refers to testis, atrophy complete.  38 C.F.R. § 4.115b.  A 0 percent rating is warranted for atrophy complete of one testis.  Id.  A 20 percent rating is warranted for atrophy complete of both testes.  Id.  DC 7524 refers to removal of testis.  Id.  A 0 percent rating is warranted for the removal of one testis, and a 30 percent rating is warranted for the removal of both testes.  Id.  

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 10 percent for his service-connected cyst of the right epididymis, residual scars post excision of cyst, recurrent.  38 C.F.R. § 4.118, DCs 7804, 7819.  Here, there is evidence of pain and tenderness in the area of the right epididymis to warrant a 10 percent rating under DC 7804.  Id.  

Specifically, at the November 2011 VA male reproductive examination, the VA examiner determined that the Veteran's right epididymis region was tender to palpation and painful to palpate.  The examiner stated that the Veteran had pain with prolonged sitting and pain after intercourse due to this service-connected disability.  This examination finding is supported by the Veteran's lay statements made throughout the appeal, which report pain, discomfort, soreness, and tenderness in that region.  See May 2011 Substantive Appeal and June 2010 NOD.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 10 percent for his service-connected cyst of the right epididymis, residual scars post excision of cyst, recurrent, throughout the entire appeal period, as his service-connected disability is manifested by pain and tenderness in the area of the right epididymis to warrant a 10 percent rating under DC 7804.  38 C.F.R. § 4.118, DCs 7804, 7819.  

However, the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected cyst of the right epididymis, residual scars post excision of cyst, recurrent.  38 C.F.R. § 4.118, DCs 7804, 7819.  

Initially, regarding the scar regulations, under DC 7801, the scar from the service-connected epididymis does not result in an area or areas at least 12 square inches (77 sq. cm.) to warrant a higher rating.  38 C.F.R. § 4.118.  Additionally, the Veteran is now in receipt of the maximum schedular disability rating of 10 percent warranted under DC 7802.  Id.  Thus, this DC cannot provide a higher rating for him.  Id.  Under DC 7804, the Veteran is not entitled to a higher rating because he only has one scar associated with his service-connected epididymis.  This was confirmed at both examinations.  Id.; see VA examinations dated in November 2009 and November 2011.  

Regarding impairment of function, DC 7525 refers to epididymo-orchitis, chronic only, and instructs the rater to rate as urinary tract infection.  38 C.F.R. § 4.115b.  Under 38 C.F.R. § 4.115a, urinary tract infection warrants a higher 30 percent rating for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Here, these symptoms have not been documented during the appeal period, and thus the Veteran is not entitled to a higher 30 percent rating for impairment of function.  Id.  Specifically, at the November 2009 VA examination, the Veteran denied any recurrent urinary tract infections.  At the November 2011 VA examination, the VA examiner found that the Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  The treatment records do not provide any contrary medical evidence.  Id.  
 
Additionally, the Veteran is not entitled to a higher 20 percent rating under DC 7523 because the evidence of record does not establish that he has atrophy complete of both testes.  38 C.F.R. § 4.115b.  Specifically, at the November 2009 VA examination, the VA examiner found that there were no abnormalities noted on inspection and palpation of the penis.  At the November 2011 male reproductive system examination, the VA examiner found that the Veteran's testes were normal.  The treatment records do not provide any contrary medical evidence.  Id.  

The Veteran's service-connected disability is also not entitled to a higher 30 percent rating under DC 7524 because the evidence of record does not establish that both testes have been removed.  38 C.F.R. § 4.115b.  Specifically, at the November 2009 VA examination, the VA examiner found that there were no abnormalities noted on inspection and palpation of the penis.  At the November 2011 male reproductive system examination, the VA examiner found that the Veteran's testes were normal. The treatment records do not provide any contrary medical evidence.  Thus, the Veteran's service-connected disability does not warrant a higher disability rating under 38 C.F.R. § 4.115b, DC 7524.

Finally, the Board notes that the November 2011 VA examiner, following a physical examination of the Veteran, determined that it was not at least as likely as not that the Veteran's erectile dysfunction was attributable to or related to his service-connected cyst or cyst biopsy.  There is no contrary medical evidence in the claims file.  At the November 2009 VA examination, the Veteran did not have erectile dysfunction.  Thus, a higher or separate rating for the erectile dysfunction is not warranted.  

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected epididymis more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the schedular criteria for a disability rating of 10 percent, but no higher, for the epididymis, have been met throughout the entire appeal period.  The preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the epididymis at any time during the appeal period.  Thus, the claim is granted in part and denied in part.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2014), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's epididymis fully addresses his symptoms, which include mainly pain and tenderness, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the epididymis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain and tenderness.  The regulations address pain and tenderness, and the Veteran's pain and tenderness were considered in assigning him his current disability rating of 10 percent.  However, even with consideration of his pain and tenderness, his symptoms were not severe enough to warrant a disability rating in excess of 10 percent.  Thus, the Veteran's symptoms of pain and tenderness were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  In his recent June 2010 NOD, the Veteran reported that he was currently employed.  There is no allegation in the record, to include at the VA examinations, that his service-connected epididymis has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 


ORDER

Entitlement to an increased disability rating of 10 percent, but no higher, for the  cyst of the right epididymis, residual scars post excision of cyst, recurrent, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


